IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-21077
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MIGUEL ROCHA,

                                           Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-412-1
                      --------------------
                          May 22, 2002

Before REAVLEY, DAVIS and EMILO M. GARZA, Circuit Judges.

PER CURIAM:*

     Miguel Rocha, federal prisoner number 03176-079, has

appealed the district court’s order dismissing his motion under

18 U.S.C. § 3582(c)(2) for a reduction in his sentence.    Rocha

was sentenced pursuant to a stipulated sentence under a FED.

R. CRIM. P. 11(e)(1)(C) plea agreement.    Because this sentence

was imposed under Rule 11(e)(1)(C), Section 3582(c)(2) had no

applicability.

     AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.